11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Pearl Mae Williams
            Appellant
Vs.                  No. 11-05-00095-CV -- Appeal from Nolan County
Don O’Dell Williams
            Appellee
 
            Pearl Mae Williams has filed in this court a motion to dismiss her appeal.  In her motion,
Williams states that she wishes to abandon her appeal.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
April 21, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.